Cite as 2016 Ark. 299

                SUPREME COURT OF ARKANSAS
                                        No.   CR-16-588

LARRY LAVELL JONES                                Opinion Delivered   September 8, 2016
                                APPELLANT
                                                  MOTION TO WITHDRAW AS
V.                                                ATTORNEY ON DIRECT APPEAL


STATE OF ARKANSAS
                                     APPELLEE     MOTION GRANTED.


                                         PER CURIAM


       Appellant Larry Lavell Jones entered a plea of guilty to the charges of rape and criminal

attempt to commit murder in the first degree as a habitual offender. He was sentenced to life

imprisonment and sixty years in the Arkansas Department of Correction. An appeal from the

judgment has been lodged in this court. Jones is represented on appeal by Mark S. Fraiser.

Fraiser now asks to be relieved as counsel on the ground that he is ineligible for compensation

for services as appellate counsel.

       Arkansas Code Annotated § 19-4-1604(b)(2)(B) (Repl. 2007) provides that persons

employed as full-time public defenders who are not provided with a state-funded secretary

are eligible to seek compensation for appellate work. Counsel affirms that he is a full-time

public defender with a full-time, state-funded secretary. Under these circumstances, he is not

entitled to payment for services in this appeal, and his request to be relieved is well-founded.

See Craigg v. State, 2012 Ark. 95 (per curiam). We therefore grant Fraiser’s motion to be